        Case: 1:20-cv-02036 Document #: 1 Filed: 03/30/20 Page 1 of 3 PageID #:1


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

                                      EASTERN DIVISION



CEDRIC CARVER,                                    Case No.:

             Plaintiff,

v.                                                Personal Injury Action (28 U.S.C. §1332)

FEDEX CUSTOM CRITICAL. INC.,                      [DEMAND FOR JURY TRIAL]
a Foreign Corporation and
RAUL E. ROSALES,

        Defendants.
 ___________________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, CEDRIC CARVER, by and through his undersigned counsel, files this Complaint

for damages against Defendants, FEDEX CUSTOM CRITICAL. INC., and RAUL E. ROSALES

and alleges the following:

                                           I. PARTIES

        1.      At all times relevant to this Complaint, Plaintiff Cedric Carver (“Plaintiff”) was an

individual residing in the City of Crest Hill, County of Will, State of Illinois and was a citizen of

the State of Illinois.

        2.      At all times relevant to this Complaint, defendant Fedex Custom Critical, Inc.

(“Fedex”) was and presently is a foreign corporation incorporated under the laws of the State of

Ohio.

        3.      At all times material hereto, Defendant, Raul E. Rosales (“Rosales”) was an

individual residing in the City of Miami, County of Miami-Dade, State of Florida and was a citizen




                                                  1
       Case: 1:20-cv-02036 Document #: 1 Filed: 03/30/20 Page 2 of 3 PageID #:2


of the State of Florida. Presently, Raul E. Rosales is a resident of Winder, Georgia and is a citizen

of the State of Georgia.

                                 II. JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter pursuant to 28 USC §§1332.

        5.      The amount in controversy exceeds, exclusive of interest and costs, the sum of

$75,000, and the action is between parties with complete diversity of citizenship.

        6.      Plaintiff’s claims arose in Will County, Illinois, making venue appropriate in the

United States District Court for the Northern District of Illinois, under 28 USC §1391.

                                 III. FIRST CAUSE OF ACTION
                                      (Automobile Negligence)
        7.      Plaintiff realleges and incorporates by reference paragraphs 1 to 6.

        8.      At all times relevant to this Complaint, Defendant Fedex was in possession of,

owned and operated a 2013 Freightliner Cascadia 125 bearing VIN # 3AKJGLBG7DSFJ1866

which it operated under DOT # 00164025, in the City of Joliet, State of Illinois.

        9.      At all times relevant to this Complaint, Defendant Raul E. Rosales was employed

by Fedex and was operating the aforementioned vehicle in the course and scope of his employment

and/or agency with Fedex.

        10.     Defendant Rosales owed a duty to exercise reasonable care in the operation of

Fedex’s vehicle.

        11.     On or about April 13, 2018, Plaintiff was operating a 2006 Dodge Durango motor

vehicle while in the City of Joliet, State of Illinois.

        12.     On the aforementioned date, Defendant Rosales carelessly operated his vehicle and

improperly backed up said vehicle without warning into Plaintiff’s vehicle.

        13.     Defendant Rosales breached his duty of care owed to Plaintiff, by failing to

maintain control of his vehicle, failing to maintain proper look out and failing to warn motorists
                                                    2
        Case: 1:20-cv-02036 Document #: 1 Filed: 03/30/20 Page 3 of 3 PageID #:3


of his intention to reverse his vehicle and further failing to operate said vehicle with due caution

and reasonable care.

            14.    As a direct and proximate cause of the incident described and failure of Defendant

Rosales to use due care as more fully described in this complaint herein, Plaintiff was injured,

incurred in the past and will incur in the future lost wages and medical expenses thereby entitling

him to economic damages in an amount to be proved at trial.

            15.    As a further proximate cause of the incident and wrongful conduct described in this

complaint herein, Plaintiff was injured in the past and into wherein he sustained emotional distress,

pain and suffering, inconvenience and other non-economic damages all in an amount to be proved

at trial.

            WHEREFORE, Plaintiff seeks for an award judgment in his favor and against Defendants,

joint and severally as follows:

            1.     For non-economic damages in an amount to be proved at the time of trial but which

            exceed the jurisdictional limits of this Court.

            2.     For economic damages in an amount to be proved at the time of trial, but which

            exceed the jurisdictional limits of this Court.

            3.     For costs and disbursements incurred herein; and

            4.     For such other relief as this Court deems just and proper.

                                                              Respectfully submitted,

                                                              By: /s/ James M. Loren
                                                                  James M. Loren, Esq.
                                                                  Florida Bar No: 55409
                                                                  jloren@goldbergloren.com
                                                                  Goldberg & Loren, P.A.
                                                                  1776 North Pine Island Road, Suite 224
                                                                  Plantation, Florida, 33322
                                                                  Attorney for Plaintiff
                                                                  Phone (800) 719-1617

                                                      3
